Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (NPL: Visually-aware fashion recommendation and design with generative images models, 2017), hereinafter Kang, in view of Liu et al (NPL: Toward AI fashion design: an attribute-GAN model for clothing match, 2019), hereinafter Liu.

Claim 1. A method comprising: Kang discloses responsive to receiving a plurality of image samples for an intended design, generating, by one or more processors, a first plurality of images by providing a positive latent vector to a first layer out of a plurality of layers and a negative latent vector to remaining layers out of the plurality of layers; 
Kang: (page 211) 

    PNG
    media_image1.png
    825
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    579
    media_image2.png
    Greyscale

Real images correspond to generating a first plurality of images by providing a positive latent vector to a first layer out of a plurality of layers.
Fake images correspond to generating a first plurality of images by providing a negative latent vector to remaining layers out of the plurality of layers.
Kang (page 210)

    PNG
    media_image3.png
    906
    586
    media_image3.png
    Greyscale

Kang discloses responsive to receiving a first image selection out of the first plurality of images, identifying, by one or more processors, the first layer out of the plurality of layers generated the first image includes a feature of interest for inclusion in the intended design; 



    PNG
    media_image4.png
    865
    588
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    249
    578
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    442
    577
    media_image6.png
    Greyscale

User’s preference score correspond to a feature of interest.
Kang discloses determining, by one or more processors, a feature expression variation for the feature of interest in latent space based on a ranking of a first plurality of generated sample images, wherein the first plurality of generated sample images includes the feature of interest; and 
Kang (page 211 D. Personalized Design) 

    PNG
    media_image6.png
    442
    577
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    658
    594
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    621
    576
    media_image8.png
    Greyscale


Kang discloses responsive to receiving a second plurality of images for a plurality of base features of the intended design, generating, by one or more processors, an initial design based on the feature of interest and the plurality of base features.  



    PNG
    media_image9.png
    823
    580
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    908
    583
    media_image10.png
    Greyscale


Kang does not appear to explicitly disclose responsive to receiving a plurality of positive image samples and a plurality of negative image samples for an intended design, 

responsive to receiving a plurality of positive image samples and a plurality of negative image samples for an intended design, generating, by one or more processors, a first plurality of images by providing a positive latent vector to a first layer out of a plurality of layers and a negative latent vector to remaining layers out of the plurality of layers; on (page 158) 

    PNG
    media_image11.png
    609
    1011
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    322
    498
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    42
    491
    media_image13.png
    Greyscale

Kang and Liu are analogous art because they are from the “same field of endeavor” generative adversarial network model application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kang and Liu before him or her, to modify the system of Kang to include the sampling feature of Liu because this combination provide robust and realistic dataset.
The suggestion/motivation for doing so would have been Liu: (page 156 section 1.) “Observing people’s dressing habits, we find that whether or not an outfit matches is mostly determined by clothing attributes, e.g., boxy matches stretchy; light blue matches white; panels match stripes, etc. It is possible to mine these rules of clothing match through artificial intelligence (AI). Specifically, this paper aims to elucidate latent match rules considering clothing attributes under the framework of the generative adversarial network (GAN). These latent match rules are then utilized to generate outfit composition.”
Therefore, it would have been obvious to combine Kang and Liu to obtain the invention as specified in the instant claim(s).


Regarding Claim 8, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 8 recites “a computer program product comprising: one or more computer readable storage media and program instructions stored on at least one of the one or more storage media”.
a computer program product comprising: one or more computer readable storage media and program instructions stored on at least one of the one or more storage media on (page 212) “All experiments of our method were conducted on a commodity workstation with a 4-core Intel CPU and a single GTX-1080 graphics card.”

Regarding Claim 15, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 15 recites “computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors”.
Kang discloses computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors on (page 212) “All experiments of our method were conducted on a commodity workstation with a 4-core Intel CPU and a single GTX-1080 graphics card.”

Claim 7 and 14
Liu discloses wherein the plurality of positive image samples include the feature of interest and the plurality of negative images exclude the feature of interest.  
.

    PNG
    media_image11.png
    609
    1011
    media_image11.png
    Greyscale


Allowable Subject Matter
Claims 2-6, 9-13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Kang et al (NPL: Visually-aware fashion recommendation and design with generative images models, 2017) teaches an images learning model that can be used for both personalized recommendation and design. Personalized recommendation is achieved by using a ‘visually aware’ recommender based on 
Liu et al (NPL: Toward AI fashion design: an attribute-GAN model for clothing match, 2019) teaches an Attribute-GAN model to generate clothing-match pairs automatically. The core of Attribute-GAN constitutes training a generator, supervised by an adversarial trained collocation discriminator and attribute discriminator.
Welch (US 2017/0139894 A1) teaches a visual interface of the presentation engine  using various data input fields, which may be used to allow adjustment of data input by the user by manipulating numerous interactive controls such as sliders, dials, buttons, etc. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 2, 9 and 16 
“receiving, by one or more processors, a first image out of the second plurality of images representing a first base feature out of the plurality of base features and a second image out of the second plurality of images represent a second base features out of the plurality of base features; P201906605US01Page 24 of 33displaying, by one or more processors, an adjustable slider for setting a first instance of a level of expression for each base feature out of the plurality of base features; and  receiving, by one or more processors, the first instance of the level of expression for each base feature out of the plurality of base features.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148